Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election of species I: melanoma, and species II: K360E amino acid residue substitution at position K360 of the CH3 domain of the first Fc region, in the response filed on 4/22/2022, is acknowledged.

3.	Claims 1-11 are pending and under consideration by the Examiner.
	

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 9/9/2020, and 5/2/2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

5.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Sunhee Lee on 4/28/2022.

6.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims  2, and 5, without prejudice.

Claim 1. (Currently Amended) A method of treating cancer in a subject in need thereof comprising administering a heterodimeric Fc-fused protein to the subject, wherein the heterodimeric Fc-fused protein comprises first and second Fc regions of an immunoglobulin heavy chain constant region (Fc) pair and in which IL-21 is bound to only one of the N-terminus or the C-terminus of the first Fc region or the second Fc region,
wherein CH3 domains of the first Fc region and the second Fc region have a mutation,
wherein the mutation comprises one or more mutations selected from the following (1)-(5):
(1) amino acid residue substitution at position K360 of the CH3 domain of the first Fc region; 
(2) amino acid residue substitution at position Q347 of the CH3 domain of the second Fc region; 
3) amino acid residue substitution at position K409 of the CH3 domain of the first Fc region; 
(4) amino acid residue substitution at position F405 of the CH3 domain of the second Fc region; and 
(5) amino acid residue substitution at position D399 of the CH3 domain of the second Fc region,
wherein amino acid residue numbers are in accordance with EU index.

Claim 3. (Currently Amended)  The method according to claim 1, wherein the cancer is selected from the group consisting of colon cancer, melanoma, breast cancer, pancreatic cancer, kidney cancer, prostate cancer, ovarian cancer, small intestine cancer, esophageal cancer, cervical cancer, lung cancer, lymphoma, and blood cancer.

Claim 4. (Currently Amended) The method according to claim 1, wherein the method further comprises administering an anticancer agent.

Claim 6. (Currently Amended) The method according to claim 1, wherein each of the first Fc region and the second Fc region is from an Fc region selected from the group consisting of human IgG1, IgG2, IgG3, IgG4, IgM, IgA, IgD, and IgE.

Claim 7. (Currently Amended) The method according to claim 1, wherein the first Fc region and the second Fc region are in a whole antibody form consisting of human IgG1, IgG2, IgG3, IgG4, IgM, IgA, IgD, and IgE.

Claim 9. (Currently Amended) The method according to claim 1, further comprising administering NK cells to the subject.


7.	Claims 1, 3, 4, 6-11 are allowable.

8.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of treating cancer in a subject in need thereof comprising administering a heterodimeric Fc-fused protein to the subject,
wherein the heterodimeric Fc-fused protein comprises first and second Fc regions of an immunoglobulin heavy chain constant region (Fc) pair and in which IL-21 is bound to only one of the N-terminus or the C-terminus of the first Fc region or the second Fc region,
wherein CH3 domains of the first Fc region and the second Fc region have a mutation,
wherein the mutation comprises one or more mutations selected from the following (1)-(5):
(1) amino acid residue substitution at position K360 of the CH3 domain of the first Fc region; 
(2) amino acid residue substitution at position Q347 of the CH3 domain of the second Fc region; 
(3) amino acid residue substitution at position K409 of the CH3 domain of the first Fc region; 
(4) amino acid residue substitution at position F405 of the CH3 domain of the second Fc region; and 
(5) amino acid residue substitution at position D399 of the CH3 domain of the second Fc region,
wherein amino acid residue numbers are in accordance with EU index.
	The method as recited in the claims is free of the prior art by virtue of the product administered.  Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 because the method is an alternative method for treating cancer.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646